Citation Nr: 0016851	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-15 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, 
including as due to exposure to ionizing radiation during 
service.

2.  Entitlement to service connection for a collapsed lung, 
including as due to exposure to ionizing radiation during 
service.

3.  Entitlement to service connection for a kidney condition, 
including as due to exposure to ionizing radiation during 
service.

4.  Entitlement to service connection for a bladder 
condition, including as due to exposure to ionizing radiation 
during service.

5.  Entitlement to service connection for a pancreas 
condition, including as due to exposure to ionizing radiation 
during service.

6.  Entitlement to service connection for vertigo, including 
as due to exposure to ionizing radiation during service.

7.  Entitlement to service connection for blindness, 
including as due to exposure to ionizing radiation during 
service.

8.  Entitlement to service connection for broken bones, 
including as due to exposure to ionizing radiation during 
service.

9.  Entitlement to service connection for a nonmalignant 
tumor, including as due to exposure to ionizing radiation 
during service.

10.  Entitlement to service connection for disability causing 
bone growth between the collar bones, including as due to 
exposure to ionizing radiation during service.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 1991 
and June 1996 by the Cleveland, Ohio, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The August 1991 
rating decision denied service connection for multiple 
sclerosis as secondary to exposure to radiation in service.  
The veteran was notified of this decision in September 1991; 
he filed a notice of disagreement (NOD) in September 1991; 
the RO issued a statement of the case (SOC) in November 1991; 
and the veteran's substantive appeal, on a VA Form 9, was 
received in November 1991.  A June 1996 rating decision 
denied service connection for the remaining issues currently 
on appeal.  The veteran was notified of this decision in June 
1996; he filed a NOD in August 1996; the RO issued a SOC in 
April 1999; and the veteran's substantive appeal, on a VA 
Form 9, was received in April 1999. 

The issue of entitlement to service connection for multiple 
sclerosis was remanded by the Board in February 1998.  The 
veteran testified before the undersigned member of the Board 
by videoconference in October 1999. 


FINDING OF FACT

There claims file do not include medical evidence of a nexus 
between multiple sclerosis, disability manifested by a 
collapsed lung, disability of the kidney, disability of the 
bladder, disability of the pancreas, disability manifested by 
vertigo, loss of visual acuity, disability manifested by 
broken bones, a nonmalignant tumor or disability manifested 
by bone growth between the collar bones, and the veteran's 
active duty service, including any radiation exposure during 
such service. 


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
multiple sclerosis, disability manifested by a collapsed 
lung, disability of the kidney, disability of the bladder, 
disability of the pancreas, disability manifested by vertigo, 
loss of visual acuity, disability manifested by broken bones, 
a nonmalignant tumor or disability manifested by bone growth 
between the collar bones are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

  
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has the disabilities for which 
service connection is being sought on appeal, that all of the 
claimed conditions are related to his service, and that some 
or all of the claimed conditions are due to exposure to 
radiation during service.  He also contends, alternatively, 
that certain claimed disabilities are secondarily related to 
his diagnosed multiple sclerosis.

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  If a chronic 
disease such as calculi of the kidney or bladder, nephritis, 
or a malignant tumor of the brain or spinal cord, is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  If multiple sclerosis is manifest to a 
compensable degree within seven years after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Secondary service connection 
may be established for disability which is proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection for a disability due to ionizing radiation 
exposure during service, may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, there are 15 types of cancer which are 
presumptively service connected.  38 U.S.C. § 1112(c).  
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order for a service connection claim 
to be well grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Epps v. Gober, 126 F.3d 1464, 1468 (1997). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).   That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.

Turning to the evidence of record, the Board first notes that 
the veteran's service medical records are negative for any 
complaints, findings, or diagnoses of any of the disorders 
for which service connection is claimed, except as follows: 
in June 1960, he was seen for complaints of headaches with 
reading or close work and dizziness on rising after this, 
which had been chronic for several years, for which he was 
referred for an eye examination; and in May 1961, he 
complained of urinary frequency, which resulted in the 
impression of questionable early "pyelo" cystitis, which 
was asymptomatic one week later.   In a Report of Medical 
History at service separation in July 1963, the veteran 
indicated that he did not have, and had not experienced, 
dizziness or fainting spells, eye trouble, shortness of 
breath or pain or pressure in the chest, kidney stone or 
blood in urine, frequent or painful urination, sugar or 
albumin in urine, bone, joint, or other deformity, or painful 
shoulder.  The service separation examination in July 1963 
reflects that the veteran's eyes, lungs and chest, abdomen 
and viscera, endocrine system, genito-urinary system, upper 
extremities, other musculoskeletal areas and neurologic 
system were all clinically evaluated as normal. 

A private hospital report reflects that in 1973 the veteran 
presented a history of collapsed lung, and left pneumothorax 
four years prior, with complaints of chest pain, among other 
complaints.  Physical examination did not reveal a collapsed 
lung and resulted in a diagnosis of upper respiratory 
infection. 

Beginning in 1986, the veteran was treated for neurological 
dysfunctions which were later diagnosed as multiple 
sclerosis.  The examiner in August 1986 noted the veteran's 
reported several year history of chronic problem with 
vertigo, and report of unconfirmed diagnosis of multiple 
sclerosis.  The diagnoses were common migraine type vascular 
headaches, and vertigo due to right labyrinth dysfunction. An 
entry in October 1988 reflects a history of vertigo to 1979, 
with reported possible diagnosis of multiple sclerosis in 
1979.  In December 1988, the veteran reported problems with 
his eyes if he looked to the right, consisting of jerking and 
blurred vision.  In July 1991, the veteran reported that he 
had first been diagnosed with multiple sclerosis in 1979.  

The veteran reported that a nonmalignant tumor was discovered 
and removed in 1973 or when he was having hernia surgery in 
1974.  He also reported that at tumor had been removed from 
his left upper arm in June 1996.  A private hospital report 
in June 1996 reflects that the veteran underwent a lipoma 
removal from the left arm. 

A VA Medical Certificate dated in October 1995 reflects 
diagnoses of: multiple sclerosis complicated by blindness and 
partial paralysis; dysphagia; and chronic pancreatitis.  VA 
outpatient treatment entries from 1995 to 1998 reflect the 
veteran was being treated for chronic pancreatitis, decreased 
visual acuity due to resolving HSV/infiltrate of the right 
eye, and multiple sclerosis.  In July 1998, eye impairment 
was noted to be "likely" due to multiple sclerosis. 

Various VA and other medical records from the U.S. Social 
Security Administration, received in July 1996, used in 
conjunction with a disability determination, reflect 
diagnoses of multiple sclerosis, visual deficit secondary to 
multiple sclerosis, urinary incontinence, abnormal vision or 
partial blindness of the right eye with diplopia, left eye 
vision blurred, blindness, chronic recurrent pancreatic 
insufficiency, hiatal hernia, hyperlipidemia, dysphagia, 
depression, and abscessed tooth.  

On a VA Form 9 dated in April 1999, the veteran wrote the 
following: he experienced a collapsed lung at Aultman 
Hospital in the Spring of 1969; he was treated for a kidney 
condition and a bladder condition between 1959-60 in service; 
he had a pancreas condition, a nonmalignant tumor, collar 
bone growth, and multiple sclerosis during a "presumptive 
period," due to exposure; he experienced vertigo and 
blindness in service in England in 1963; and he had been 
treated for broken bones for unknown reasons.

VA discharge instructions dated in January 1999 reflect that 
the veteran was diagnosed with multiple sclerosis, 
questionable narcolepsy, and pancreatic insufficiency.  

The Board has also reviewed the veteran's multiple written 
submissions and personal hearing testimony before the RO and 
before the undersigned member of the Board at a 
videoconference hearing conducted in October 1999.  These 
reflect the veteran's reporting of symptoms and treatment in 
service and after service, events pertaining to his 
allegation of exposure to radiation with regard to a 
radiation leak while serving in Great Britain, and his 
contentions regarding the etiology of the currently claimed 
disorders.

Review of the record also shows a number of unsuccessful 
attempts by the RO and the military to verify the claimed 
radiation exposure incident in Great Britain.  However, for 
purposes of the initial well-grounded analysis, the veteran's 
assertions regarding such an incident are accepted as true.  

Moreover, the record clearly shows medical diagnoses of 
certain current disabilities, such as multiple sclerosis, 
pancreatitis, urinary incontinence and impairment of visual 
acuity, and there is medical evidence of past problems with a 
collapsed lung and removal of a lipoma.  

However, even assuming that the exposure incident occurred 
and that there are medical diagnoses of current disability 
for each of the disorders at issue, the Board must 
nevertheless find the claim to be not well-grounded for lack 
of medical evidence of a link or nexus between any such 
current disorders and the veteran's service, including the 
reported radiation exposure.  

As noted earlier, there is no medical evidence of any of the 
reported disorders during service, nor is there medical 
evidence of any of such disorders for many years after 
service.  With regard to the multiple sclerosis, evidence in 
the claims file suggests that it was first manifested in 
about 1979, well after the 7 year presumption period for that 
disease had ended.  Therefore, the necessary link to service 
cannot be established by use of 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, none of the 
reported disorders are listed as diseases specific to 
radiation-exposed veterans under 38 C.F.R. § 3.309(d) or as 
radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  
Accordingly, these regulations specific to radiation claims 
do not provide a basis for either well-grounding the claims 
or requiring further development regarding the claimed 
exposure.  However, in this regard the Board notes that 
evidence of record shows that the Air Force was nevertheless 
contacted for dosimetry data on the veteran, but no external 
or internal radiation exposure date was found on the veteran.  
At any rate, no action pursuant to 38 C.F.R. § 3.311 is 
required since he does not have a listed radiogenic disease.  

There is also no medical evidence to otherwise suggest a 
causal relationship between any of the claimed disorders and 
the claimed radiation exposure incident.  Combee.  
Significantly, although the veteran has furnished a history 
of the claimed radiation exposure to physicians, no medical 
examiner has offered any opinion that any current disability 
is related to the reported exposure.  

In sum, the Board is compelled to conclude that the veteran's 
claims are not well-grounded under 38 U.S.C.A. § 5107(a).  As 
the veteran has not presented evidence to establish a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to the claims.  See Epps, 126 
F.3d at 1467.  The Court has held that VA cannot undertake to 
assist a veteran in developing facts pertinent to his or her 
claim until a well-grounded claim has been submitted.  Morton 
v. West, 12 Vet. App. 477 (1999) (per curiam).  

The Board views the above discussion sufficient to inform the 
veteran of the types of evidence necessary to well-ground his 
claims.  In that regard, the Board hereby stresses to the 
veteran and to his representative that for each disorder at 
issue, there must be a medical diagnosis of current 
disability and medical evidence suggesting a nexus or link to 
service.  Caluza.  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to render 
medical diagnoses or offer medical opinions as to causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

